288 U.S. 593
53 S. Ct. 401
77 L. Ed. 971
Michael J. HEALY, Chief of Police of the City of  Manchester, New Hampshire appellant,v.Louis D. RATTA.
No. 669.
Supreme Court of the United States
February 20, 1933

1
Mr. Thornton Lorimer, of Rochester, N. H., for appellant.


2
Mr. William N. Rogers, of Concord, N. H., for appellee.


3
For opinion below, see 1 F. Supp. 669.


4
In this case probable jurisdiction is noted. The Court desires to hear argument upon the questions: (a) whether a case for equitable relief is shown; (b) whether the amount in controversy is such as to sustain the jurisdiction of the Court below; and (c) whether the defendant-appellant is a state officer within the meaning of section 266, Judicial Code, as amended (43 Stat. 936, 938, U. S. Code, title 28, § 380 [28 USCA § 380]). The motion to advance is granted and the case is assigned for argument on Monday, March 13, next, after the cases heretofore assigned for that day.